Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Notice to Applicant(s) 
This application has been examined.  Claims 1-9 are pending.
The prior art submitted on October 04, 2019 has been considered.
Receipt is acknowledged of papers submitted under 35 U.S.C. § 119, which have been placed of record in the file.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (2014/0343791).
As per claim 1, Suzuki discloses a control device for a vehicle of a steer-by-wire type (see at least paragraph 0025), which includes a turning device configured to turn a wheel by actuating a turning motor (see at least figure 2, items 2 and 4); and a reaction torque generation device configured to apply a reaction torque to a steering wheel by 
As per claim 2, Suzuki disclose that in the power output limiting processing, the control device limits the power output of the turning motor by decreasing a current limit value being an upper limit of a motor current driving the turning motor (see at least paragraph 0008).
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Claims 1 and 2 are rejected.  Claims 3-9 are objected.
The following references are cited as being of general interest:  Hwang (20090024281) and Mori et al. (2008/0185213). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








									

								
June 4, 2021		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661